     Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 1 of 29




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW MEXICO


KELLY POGUE, individually and on behalf of   Case No. 2:20-cv-00580-KWR-KK
all others similarly situated,

v.                                           FLSA Collective Action

CHISHOLM ENERGY OPERATING, LLC
d/b/a CEH ENERGY OPERATING, LLC


                      POGUE’S OPPOSITION TO
         CHISHOLM’S MOTION TO COMPEL ARBITRATION (DOC. 33)

                                      Respectfully submitted,

                                      Michael A. Josephson
                                      Texas State Bar No. 24014780
                                      Andrew W. Dunlap
                                      Texas State Bar No. 24078444
                                      Richard M. Schreiber
                                      Texas State Bar No. 24056278
                                      JOSEPHSON DUNLAP, LLP
                                      11 Greenway Plaza, Suite 3050
                                      Houston, Texas 77046
                                      713-352-1100 – Telephone
                                      713-352-3300 – Facsimile
                                      mjosephson@mybackwages.com
                                      adunlap@mybackwages.com
                                      rschreiber@mybackwages.com

                                      Richard J. (Rex) Burch
                                      Texas Bar No. 24001807
                                      BRUCKNER BURCH PLLC
                                      8 Greenway Plaza, Suite 1500
                                      Houston, Texas 77046
                                      713-877-8788 – Telephone
                                      713-877-8065 – Facsimile
                                      rburch@brucknerburch.com

                                      Attorneys for Pogue
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 2 of 29




A.     SUMMARY.
       Chisholm does not have an arbitration agreement with Pogue. Instead, Chisholm wants to

write itself into an agreement between Pogue and one of Chisholm’s staffing providers, DTC. See Doc.

33; Doc. 32-1 at 6-11 (Pogue’s Independent Contractor Agreement with DTC, the “Agreement”).

Despite not being a party, Chisholm says it may enforce the Agreement’s arbitration provision as a

third-party beneficiary and under theories of equitable estoppel pursuant to New Mexico law. See Doc.

33. Chisholm ignores the fact the provision it seeks to enforce expressly provides it “shall be

construed in accordance with the laws of the State of Colorado, without giving effect to

principles of conflict of laws [Doc. 32-1 at 10, ¶ 15.3].” It also forgets “arbitration is a matter of

contract and a party cannot be required to submit to arbitration any dispute which he has not agreed

so to submit.” AT & T Techs., Inc. v. Commc'ns Workers of Am., 475 U.S. 643, 648 (1986). And “parties

may specify with whom they choose to arbitrate their disputes.” Stolt-Nielsen S.A. v. AnimalFeeds Int’l

Corp., 559 U.S. 662, 683 (2010) (emphasis added); EEOC v. Waffle House, Inc., 534 U.S. 279, 289 (2002).

       Chisholm is not a party to Pogue’s Agreement with DTC. See Doc. 32-1 at 6-11. And while

the Agreement contemplates Pogue would provide services to DTC’s clients (id. at 6, ¶ 1), the

arbitration provision does not extend to DTC’s clients. Id. at 10, ¶ 15.3. And where Pogue and DTC

intended to include DTC’s clients within the scope of the Agreement, they did so expressly.1
       Nor is Chisholm a third-party beneficiary to Pogue’s Agreement with DTC. Nothing in the

terms of the Agreement evince an intent to allow Chisholm to enforce the Agreement, let alone benefit

from the Agreement’s arbitration provision. See Doc. 32-1 at 6-11. The express terms of the


1 See Doc. 32-1 at 6, ¶ 1 (noting Pogue would provide services to DTC’s clients); 6, ¶ 3.3 (Pogue agreed
to comply with DTC clients’ policies); 7, ¶ 4.2.1 (Pogue agreed to submit invoices as required by
DTC’s clients); 7, ¶ 5 (Pogue agreed to hold certain information obtained from DTC clients as
confidential); 7-8, ¶¶ 6-7 (Pogue agreed his work product belonged to DTC clients); 8, ¶ 8 (Pogue
agreed to indemnify DTC clients under certain circumstances); 8, ¶ 9 (Pogue agreed to maintain
insurance covering DTC clients); 9, ¶ 10 (DTC agreed to provide general liability insurance covering
its clients). The portion of the Agreement containing the arbitration provision, Section 15, is devoid
of any reference to DTC’s clients. Id. at 10, ¶¶ 15.1-15.4.
                                                   1
       Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 3 of 29




Agreement, which “constitute[] the entire Agreement between [DTC] and [Pogue]” do not include

Chisholm as a third-party beneficiary or provide it with the right to enforce the Agreement. See Doc.

32-1. Nor could the terms of Chisholm’s Master Supply Agreement with DTC (Doc. 32-2 at 7-19, the

MSA) require Pogue to arbitrate. Not only does the MSA not contain an arbitration provision, but

Pogue is not a party to the MSA and there is no evidence he assented to the MSA’s terms.

        Chisholm also cannot invoke “equity” to rewrite someone else’s agreement. Colorado law

(which, again, is required by the choice of law clause) does not recognize New Mexico’s theory of

“substantial interdependence and concerted misconduct” estoppel. And Chisholm cannot show

Pogue intended for his conduct to lead Chisholm to believe it was covered by the Agreement, that it

lacked knowledge of the terms of the Agreement, or that Chisholm changed its position of detrimental

reliance of Pogue’s conduct as required to apply estoppel under Colorado law. The Court should deny

Chisholm’s attempt to compel arbitration based on someone else’s agreement.

B.      COLORADO LAW APPLIES–NOT NEW MEXICO LAW.

        Chisholm leads with its chin by asking the Court to apply New Mexico law to its attempt to

glom onto Pogue’s contract with DTC. In a footnote, Chisholm claims “the forum’s [New Mexico’s]

law should apply, as all the alleged underlying conduct and alleged underlying conduct and alleged

unlawful conduct occurred in New Mexico.” Doc. 33 at 6 n. 3. But the contract Chisholm seeks to
enforce as a non-party mandates application of Colorado law, notwithstanding conflict of laws

principles. Doc. 32-1 at 10, ¶ 15.3 (“This Agreement shall be construed in accordance with the laws

of the State of Colorado, without giving effect to principles of conflict of laws.”).

        New Mexico courts enforce such choice-of-law provisions. See, e.g., Prestige Oilfield Servs., LLC

v. Devon Energy Prod. Co., L.P., Civ. No. 18-1173 GBW/GJF, 2019 WL 764669, at *2-3 (D. N.M. Feb

21, 2019) (“[T]he Court finds that the choice-of-law provision contained in the Agreement should be

enforced, and Oklahoma law [not New Mexico law] controls interpretation of the contract including
the forum selection clause.”); see also United Wholesale Liquor Co. v. Brown-Forman Distillers Corp., 108


                                                    2
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 4 of 29




N.M. 467, 470 (1989) (enforcing contractual choice-of-law provision and applying Kentucky law). In

fact, a choice-of-law provision must be enforced unless the “application of the law chosen by the

parties offends New Mexico public policy[.]” See Carl Kelley Const. LLC v. Danco Tech., 656 F.Supp.2d

1323, 1336 (D. N.M. 2009); see also Flemma v. Halliburton Energy Servs., 303 P.3d 814, 820 (N.M.

2013) (“New Mexico ... has a strong public policy of freedom to contract that requires enforcement of

contracts unless they clearly contravene some law or rule of public morals.”).

        Pogue and DTC expressly agreed Colorado law controlled their Agreement, including their

agreement to arbitrate. Doc. 32-1 at 10, ¶ 15.3. Chisholm does not claim (let alone show) the choice

of law provision offends New Mexico’s public policy such that the Court can disregard the contracting

parties’ choice that Colorado law apply. See Doc. 33 at 6 n. 3. Nor does it claim the choice-of-law

provision is unenforceable under New Mexico law. Id.; see also Prestige Oilfield Servs., 2019 WL 764669,

at *3 (rejecting an attempt to disregard a choice-of-law provision requiring the application of

Oklahoma law in favor of New Mexico law where “neither party has argued that the choice-of-law

provision is unenforceable under New Mexico law.”). Instead, Chisholm claims only that New Mexico

is the forum state and that much of the alleged unlawful conduct occurred here. See Doc. 33 at 6 n. 3.

The Court should enforce the Agreement’s choice-of-law provision and apply Colorado law to

determine whether Pogue must arbitrate with Chisholm based on his Agreement with DTC.

C.      THE COURT—NOT AN ARBITRATOR—DECIDES WHETHER CHISHOLM MUST
        ARBITRATE HIS CLAIMS (INCLUDING CLASS CLAIMS) AGAINST CHISHOLM.
        Chisholm insists an arbitrator must decide whether there is even an agreement to arbitrate

between Pogue and Chisholm. See Doc. 33 at 6-9. But issues of arbitrator delegation come into play

only if the Court determines an agreement to arbitrate exists between Pogue and Chisholm. Supreme

Court precedent on this point is emphatic: “To be sure, … the court determines whether a valid

arbitration agreement exists.” See Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530
(2019) (emphasis added) (citing 9 U.S.C. § 2). It is only if the Court determines “if a valid agreement


                                                   3
       Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 5 of 29




exists” that it considers whether “the agreement delegates the arbitrability issue to an arbitrator[.]” Id.

        The trial court is the gatekeeper and whether a party has agreed to arbitrate with another is

generally a threshold determination for the Court. See Granite Rock Co. v. Int’l Broth. of Teamsters, 561U.S.

287, 296 (2010); Avedon Eng’g Inc. v. Seatex, 126 F.3d 1279, 1287 (10th Cir. 1997); Evangelical Lutheran

Good Samaritan Society v. Moreno, 277 F.Supp.3d 1191, 1212-13 (D. N.M. 2017). “[O]rdinary principles

of state contract law determine whether there is a valid agreement to arbitrate.” See Arthur Andersen

LLP v. Carlisle, 556 U.S. 624, 630 (2009). Colorado law governs here. Doc. 32-1 at 10, ¶ 15.3. And

Colorado law recognizes “[i]n resolving a motion to compel arbitration, the court must first inquire

whether there exists a valid agreement to arbitrate between the parties to the action.” Everett v.

Dickinson & Co., Inc., 929 P.2d 10, 12 (Colo. App. 1996) (emphasis added); see also City of Denver v. Dist.

Ct. In and For City and Cnty. of Denver, 939 P.2d 1353, 1363 (Colo. 1997) (en banc) (noting courts first

determine whether the parties agreed to arbitrate before determining whether an arbitration agreement

covers the scope of the dispute).

        While “the presumption in favor of arbitration is properly applied in interpreting the scope of

an arbitration agreement, ... this presumption disappears when the parties dispute the existence of a

valid arbitration agreement.” Dumais v. Am. Golf Corp., 299 F.3d 1216, 1220 (10th Cir. 2002); Riley Mfg.

Co., Inc. v. Anchor Glass Container Corp., 157 F.3d 775, 779 (10th Cir. 1998) (“When the dispute is
whether there is a valid and enforceable arbitration agreement in the first place, the presumption of

arbitrability falls away.”); Evangelical Lutheran, 277 F.Supp. 3d at 1214; Halliburton Energy Servs., Inc. v.

Ironshore Specialty Ins. Co., 921 F.3d 522, 530 (5th Cir. 2019) (whether a non-signatory can compel

arbitration questions the existence of a valid arbitration clause between specific parties); see also Belnap

v. Iasis Healthcare, 844 F.3d 1272, 1281 (10th Cir. 2017) (“when courts decide whether a party has

agreed that arbitrators should decide arbitrability…courts should not assume that the parties agreed

to arbitrate arbitrability unless there is clear and unmistakable evidence that they did so.”) (quoting
First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995) (internal quotations omitted)).


                                                     4
       Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 6 of 29




        “An agreement to arbitrate a gateway issue [e.g., arbitrability] is simply an additional,

antecedent agreement the party seeking arbitration asks the federal court to enforce, and the FAA

operates on this additional arbitration agreement just as it does any other.” Rent-A-Ctr., W., Inc. v.

Jackson, 561 U.S. 63, 70 (2010). So the fact remains that “before referring a dispute to an arbitrator,

the court determines whether a valid arbitration agreement exists” requiring arbitration of those

claims. Henry Schein, 139 S. Ct. at 530 (emphasis added). The question here is “who must arbitrate,”

rather than “what must be arbitrated.” Weckesser v. Knight Enterprises S.E., LLC, 735 Fed. App’x 816,

821 (4th Cir. 2018). Under Colorado law, that question is for the Court. See Everett, 929 P.2d at 12.

        Most courts agree a delegation clause does not clearly and unmistakably show a plaintiff agreed

to arbitrate the arbitrability of claims against a non-party. See, e.g., Belnap, 844 F.3d at 1293-94 (noting

the arbitrator should decide arbitrability as to the signatories to an arbitration agreement’s claims

against each other and simultaneously denying non-signatory defendant’s motion to compel

arbitration as a “principal” or “agent” of the signatory defendant under theories of equitable estoppel

despite the delegation provision); Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1127 (9th Cir. 2013)

(“Given the absence of clear and unmistakable evidence that Plaintiffs agreed to arbitrate arbitrability

with nonsignatories, the district court had the authority to decide whether the instant dispute is

arbitrable.”); Republic of Iraq v. BNP Paribas USA, 472 Fed. App’x 11, 13 (2d Cir. 2012) (“But evidence
of intent to have an arbitrator determine its jurisdiction with regard to disputes ‘referred by either

Party,’ does not clearly and unmistakably demonstrate their intent to have the arbitrator determine its

jurisdiction with respect to any dispute raised by a non-party.”).2


2 See also In re Paragon Offshore PLC, 588 B.R. 735, 753-54 (Bankr. D. Del. 2018) (finding “just because
a signatory has agreed to arbitrate issues of arbitrability with another party does not mean that it must
arbitrate with any non-signatory” and “even where express contractual language exists to show an
intent to arbitrate questions of arbitrability, the Court must consider whether the ‘parties’ at issue fall
within the scope of the delegation language.”); Qpro v. RTD Quality Servs. USA, Inc., 761 F.Supp.2d
492, 497 (S.D. Tex. 2011) (finding whether a delegation clause applied to a signatory’s claims with a


                                                     5
       Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 7 of 29




        Where a contract is silent on the issue of non-signatory enforcement, it cannot speak to the

matter with unmistakable clarity because generally “‘a matter not covered is to be treated as not

covered’—a principle ‘so obvious that it seems absurd to recite it[.]’” GE Energy Power Conversion France

SAS, Corp., v. Outokumptu Stainless USA, LLC, 140 S.Ct. 1637, 1645 (2020) (quoting A. Scalia & B.

Garner, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 93 (2012)). It is thus unsurprising

that a non-signatory can invoke a delegation only under narrow circumstances, such as where the non-

signatory stands in the shoes of a signatory. National Oilwell Varco, L.P. v. Sadagopan, Civ. A. No. H-16-

2261, 2018 WL 276364, at *2 (S.D. Tex. Jan. 3, 2018) (citing Apollo Computer, Inc., v. Berg, 886 F.2d 469,

470-74 (1st Cir. 1989) and Contec Corp. v. Remote Sol., Co., 398 F.3d 205, 207 (2d Cir. 2005)).

        Chisholm incorrectly claims Henry Schein created a categorical rule that arbitrators must decide

arbitrability whenever the movant cites a contract with a delegation clause. See Doc. 33 at 7. Appellate

courts throughout the Country have rejected similar arguments. See, e.g., Williams v. Medley Opportunity

Fund II, LP, 965 F.3d 229, 237 n. 7 (3d Cir. 2020); Gringas v. ThinkFin., Inc., 922 F.3d 112, 126 n. 3 (2d

Cir. 2019); Lloyd’s Syndicate 457 V. FloaTEC, L.L.C., 921 F.3d 508, 515 n. 4 (5th Cir. 2019). Nothing

in Henry Schein permits the Court to cede the question of whether Pogue agreed to arbitrate (or to

arbitrate arbitrability) with Chisholm to an arbitrator. Henry Schein confirms that “before referring a

dispute to an arbitrator, the court determines whether a valid arbitration agreement exists” requiring
Pogue to arbitrate with Chisholm. Henry Schein, 139 S. Ct at 530. The Court thus must find Pogue and

Chisholm agreed to arbitrate something. Id. The mere existence of a delegation clause in Pogue’s

agreement with DTC does not require the Court to send his claims against Chisholm to arbitration.

Nor does it mean Chisholm can enforce any part of that agreement, including but not limited to any

delegation clause. The Court determines whether Pogue agreed to arbitrate with Chisholm.


non-signatory “[i]s a matter for the court to decide.”); First Am. Bulk Carrier Corp. v. Van Ommeren
Shipping (USA) LLC, 540 F.Supp.2d 483, 485 (S.D.N.Y. 2008) (arbitrator could not decide whether a
non-signatory defendant was covered by the arbitration agreement because “there is much to be said
for determining who are the parties to the arbitration before the arbitrators hear the merits.”).
                                                    6
       Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 8 of 29




D.      POGUE AGREED TO ARBITRATE WITH DTC, NOT CHISHOLM.

        Chisholm admits it does not have an arbitration agreement with Pogue. See Doc. 33 at 2.

Instead, Chisholm wants to compel arbitration based on the Agreement between Pogue and DTC

(Doc. 32-1 at 6-11). Chisholm further insinuates the terms of its “Master Supply Agreement” with

DTC (Doc. 32-2 at 7-19) somehow require Pogue, a non-party to the MSA, to arbitrate his claims

against Chisholm. Neither agreement obligates Pogue to arbitrate with Chisholm.

            The Presumption Favoring Arbitration Does Not Apply.

        While Chisholm argues the Agreement’s arbitration clause is broad, the question is not “what

claims” must be arbitrated but rather “with whom” Pogue must arbitrate (i.e., whether Pogue agreed

to arbitrate with Chisholm at all). Chisholm also invokes a “liberal federal policy favoring arbitration,”

but that policy does not apply to whether an agreement exists in the first place. “Although it is often

said there is a federal policy in favor of arbitration, federal law places arbitration clauses on equal

footing with other contracts, not above them.” Rent-A-Ctr, 561 U.S. at 67. “Arbitration is strictly a

matter of consent.” Granite Rock, 561 U.S. at 299. It “thus is a way to resolve those disputes—but

only those disputes—that the parties have agreed to submit to arbitration.” Id. (emphasis added);

Eychner v. Van Vleet, 870 P.2d 486, 490 (Colo. App. 1993) (noting “public policy in favor of arbitration

does not give courts license to compel arbitration when there has been no agreement to arbitrate
[between the parties].”). Again, “[p]arties may specify with whom they choose to arbitrate their

disputes.” Stolt-Nielsen, 559 U.S. at 683; EEOC, 534 U.S. at 289.

        And when “‘the dispute is whether there is a valid and enforceable arbitration agreement in

the first place, the presumption of arbitrability falls away.’” Jacks v. CMH Homes, Inc., 856 F.3d 1301,

1304 (10th Cir. 2017) (quoting Riley Mfg., 157 F.3d at 779; see also Everett, 929 P.2d at 12 (“in resolving

a motion to compel arbitration, the court must first inquire whether there exists a valid agreement to

arbitrate between the parties to the action.”); City of Denver, 939 P.2d at 1363 (the court must first
determine whether the parties agrees to arbitrate before analyzing the scope of arbitrable disputes).


                                                    7
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 9 of 29




Rather, “[t]he presumption should be applied only where it reflects, and derives its legitimacy from, a

judicial conclusion … that arbitration … is what the parties intended because their express agreement

to arbitrate was validly formed, [and] is legally enforceable.” Granite Rock, 561 U.S. at 289. The

Supreme Court “has never held that the presumption [favoring arbitration] overrides the principle that

a court may submit to arbitration ‘only those disputes ... the parties have agreed to submit,’ nor that

courts may use policy considerations as a substitute for party agreement.” Id. at 303. Consequently,

Chisholm must show the arbitration agreement covers it as a non-signatory. Jacks, 856 F.3d at 1304

(citing Hancock v. American Tel. & Tel. Co., 701 F.3d 1248, 1261 (10th Cir. 2012)).

            Pogue’s Agreement with DTC Doesn’t Require Him to Arbitrate with Chisholm.

        Chisholm seeks the benefit of Pogue and DTC’s Agreement while simultaneously disregarding

its express language. See Doc. 32-1 at 6-11. Pogue and DTC’s Agreement was “made by and between

DTC… (‘Company’) and JKP Consulting LLC [Pogue]…(‘Contractor’).” Id. at 6. Pogue agreed to

provide services to DTC. Id. at 6 ¶ 1. The Agreement contemplates Pogue would provide these

services to DTC’s clients. Id. The Agreement defines DTC’s clients as “Client Operators.” Id. While

the Agreement acknowledges Pogue would provide services related to DTC’s obligations to its clients

“as provided by separate contract,” the Agreement does not specifically incorporate any terms

provided by a separate contract, let alone the terms of the MSA between Chisholm and DTC
specifically. Id. at 6-11; see also Doc. 32-2 at 7-19. Chisholm provides no evidence indicating either

Chisholm or DTC presented Pogue with a copy of their MSA or otherwise provided the terms of their

MSA to Pogue, or that Pogue ever agreed to arbitrate with DTC’s customers based on the terms of

the MSA. See Doc. 33. Moreover, the Agreement makes clear that the Agreement did not, in and of

itself, provide Pogue with the right to work for Chisholm See Doc. 32-1 at 10, ¶ 15.2.

        Critically, where Pogue and DTC intended to cover DTC’s clients in their Agreement they

did so expressly. See, e.g., id. at 6, ¶ 3.3 (Pogue agreed to comply with DTC clients’ policies and
procedures); 7, ¶ 4.2.1 (Pogue agreed to submit invoices as required by DTC’s clients); 7, ¶ 5 (Pogue


                                                   8
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 10 of 29




agreed to hold certain information obtained from DTC clients as confidential); 7-8, ¶¶ 6-7 (Pogue

agreed his work product belonged to DTC clients); 8, ¶ 8 (Pogue agreed to indemnify DTC clients

under certain circumstances); 8, ¶ 9 (Pogue agreed to maintain insurance covering DTC clients); 9, ¶

10 (DTC agreed to provide general liability insurance covering its clients).

        But Pogue and DTC did not include any third parties (much less Chisholm) in the Agreement’s

arbitration provision. Id. at 10, ¶ 15.3. Nor do the other provisions of Section 15 of the Agreement

(the section containing the arbitration clause). Id. at 10, ¶¶ 15.1 (“The failure of either party [Pogue or

DTC]…to insist upon strict performance…or to exercise any option…shall not be construed as a

waiver…of the right to assert or rely upon such terms, provisions or options on any future occasion.”);

15.2 (“This Agreement does not grant Contractor [Pogue] an exclusive privilege or right to supply

Services to Company [DTC].”); 15.4 (“This Agreement…constitutes the entire Agreement between

Company [DTC] and Contractor [Pogue] with respect to the subject matter of this Agreement.”).

        As it relates to arbitration, the arbitration clause states only that Colorado law governs and

that “[a]ny dispute arising hereunder shall be resolved by way of confidential arbitration,” in Denver,

Colorado. Id. at ¶ 15.3. Again, the Agreement expressly defines exactly who is covered by its provisions

when it reaches beyond the named parties (Pogue and DTC). Chisholm nevertheless asks the Court

to believe the carefully worded definitions and provisions are superfluous since, according to
Chisholm, the Agreement’s arbitration provision (in a section which repeatedly references only Pogue

and DTC) covers “everyone.” In fact, the opposite is true. See Scalia & Garner, READING LAW: THE

INTERPRETATION OF LEGAL TEXTS § 36, at 225 (“Definition sections and interpretation clauses are

to be carefully followed.”). Read as a whole, the Agreement is clear as to exactly who must arbitrate:

Pogue and DTC. Id. at ¶¶ 15.1-15.4. The parties’ agreement to arbitrate claims with each other cannot

reasonably be read to require them to arbitrate claims against “anyone.” This is particularly true here

because when the Agreement extends coverage to another person or entity, it does so expressly.
        The Agreement’s failure to include DTC’s clients in its arbitration provision is also telling


                                                    9
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 11 of 29




given DTC’s business. DTC knew it sent personnel to its clients, that the personnel might have claims

against its clients, and could have covered it customers in its arbitration provision expressly. See, e.g.,

Bock v. Salt Creek Midstream LLC, Civ. No. 19-1163 WJ/GJF, 2020 WL 3989646, at *11 (D. N.M. July

15, 2020) (denying staffing company’s motion to compel plaintiff to arbitrate against its customers

because “with just a very few keystrokes, [DTC] could have added its customers to this list and accorded

them the same protection, yet [DTC] for whatever reason chose not to do so,” finding “this silence is

thunderous given [DTC’s] business model.”) (emphasis in original); Flynn v. Sanchez Oil & Gas Corp.,

SA-19-CV-00867-JKP, 2019 WL 6606530, at *5 (W.D. Tex. Dec. 5, 2019), adopted at 2020 WL 1082825

(W.D. Tex. Mar. 6, 2020) (“Cypress-TIR, the drafter of the Employment Agreement, could have

explicitly required its employees to arbitrate any claims against its customers but it did not do so—

neither in the arbitration provision nor in the provision of the Employment Agreement that

specifically addresses employee claims against Cypress-TIR’s customers.”); Shoals v. Owens & Minor

Distribution, Inc., No. 2:18-CV-2355 WBS EFB, 2018 WL 5761764, at *10 (E.D. Cal. Oct. 31, 2018);

Diomande v. Toyota Motor Mfg., Kentucky, Inc., No. 14-CV-171-JMH, 2015 WL 1468091, at *4 (E.D. Ky.

Mar. 30, 2015). Chisholm cannot write itself into someone else’s arbitration provision.

            Chisholm’s MSA with DTC Does Not Obligate Pogue to Arbitrate with Chisholm.

        In June 2017, nearly a year after Pogue agreed to arbitrate with DTC, Chisholm and DTC
entered an MSA for DTC “from time to time to perform work for Company [Chisholm] in connection

with Company’s [Chisholm’s] business of exploring for, developing and producing wells for oil, gas

and other minerals.” Doc. 32-2 at 7, ¶ 1.1. The MSA specified such work “may include the

performance of services (‘Services’) or the supply of goods, equipment, materials, supplies, products

or other tangible items (‘Products’)” as specified under separate work orders. Id.

        Nothing in the MSA requires Pogue to arbitrate with Chisholm. Id. at 7-19. In fact, the MSA

contains no arbitration provision at all. Id.; see also Hartford Fire Ins., Co. v. Henry Bros. Const. Mgmt.,
Servs., No. 10-cv-4746, 2011 WL 3563138, at *8 (N.D. Ill. Aug. 10, 2011) (“To allow Defendant to


                                                    10
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 12 of 29




invoke an arbitration clause set forth in a contract to which it was not a party when the contract to

which Defendant was a party specifically disclaims arbitration would lead to an unfair and unjust

result.”). To the contrary, the MSA expressly contemplates a court (not an arbitrator) must interpret

the scope of any provision found in the MSA under Texas law. Doc. 32-2 at 16, ¶¶ 21.3 (“Should any

provision of this Agreement require interpretation it is agreed that the court interpreting or

considering the provision…”), 21.9 (“This Agreement shall be governed by, and construed in

accordance with, the laws of the State of Texas, without regard to conflict of law principles.”).

        To the extent Chisholm seeks to compel Pogue to arbitrate pursuant to its MSA with DTC, it

cannot. Not only is Pogue not a party to the MSA, but the MSA does not have an arbitration

provision. Doc. 32-2 at 7-19. And even if the MSA contemplated non-parties could somehow be

bound to arbitrate claims against Chisholm, non-signatories may be compelled to arbitrate only if they

have actual knowledge of the contract containing the arbitration clause. See, e.g., Jacks, 856 F.3d. at

1305 (finding “unwitting third parties could not be bound to a contract without knowing its terms”

and allowing otherwise would make “no sense.”); see also Drilling Servs., Inc. v. Certex USA, Inc., 620 F.3d

469, 473 (5th Cir. 2010); Hellenic Inv. Fund, Inc. v. Det Norske Veritas, 464 F.3d 514, 517-18 (5th Cir.

2006); Deloitte Noraudit A/S v. Deloitte Haskins & Sells, U.S., 9 F.3d 1060, 1064 (2d Cir. 1993) (a non-

signatory was bound when it received a copy of the agreement with the arbitration clause).
        Moreover, where a signatory to an arbitration agreement negotiates the waiver of a non-

signatory’s rights to bring statutory employment claims in a federal forum, the waiver must be “clearly

and unmistakably” presented to the non-signatory whose rights are to be waived. See Wright v. Universal

Maritime Serv. Corp., 525 U.S. 70, 79 (1998) (finding union-negotiated collective bargaining agreement

seeking to waive workers’ rights to bring statutory employment discrimination claims in federal court

must “clearly and unmistakably” describe the scope of the waiver to the workers). Outside of a general

acknowledgment the services provided by Pogue to DTC would fulfill DTC’s obligations to its clients
“as provided by separate contract,” there is no evidence showing anyone provided Pogue with a copy


                                                    11
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 13 of 29




of the MSA or informed him of the MSA’s terms. See Doc. 33; see also Doc. 32-1 at 6, ¶ 1. This is

especially problematic considering Pogue executed his Agreement with DTC on July 20, 2016 and the

MSA was not executed until June 29, 2017. See Doc. 32-1 at 6; Doc. 32-2 at 7.

E.      CHISHOLM IS NOT A THIRD-PARTY BENEFICIARY TO POGUE’S AGREEMENT WITH

        DTC.

        Chisholm seeks to compel arbitration as a non-signatory to Pogue’s Agreement with DTC. See

Doc. 33. Non-signatories can compel arbitration only if state contract law permits them to enforce

the arbitration agreement. Arthur Andersen, 556 U.S. at 631. Again, Colorado law governs. Doc. 32-1

at 10, ¶ 15.3. In Colorado, “[g]enerally, when the requirement to arbitrate is created by an agreement,

it can be invoked only by a signatory of the agreement, and only against another signatory.” N.A.

Rugby Union LLC, v. U.S. Rugby Football Union, 442 P.3d 859, 863 (Colo. 2019) (citing Smith v. Multi-

Fin. Sec. Corp., 171 P.3d 1267, 1272 (Colo. App. 2007)); Everett, 929 P.2d at 12 (“In general, only parties

to an agreement containing an arbitration provision can compel or be subject to arbitration.”); Eychner,

870 P.2d at 489 (“The right to compel arbitration is derived from contract. Therefore, one who is not

party to the contract generally lacks standing to compel, or to be subject to, arbitration.”).

        Chisholm first contends it may compel Pogue to arbitrate as a third-party beneficiary to his

Agreement with DTC. See Doc. 33 at 9-14. In Colorado, a party may enforce a contract as a third-
party beneficiary only if it shows the parties to the contract intended to confer a benefit on it when

contracting. Bewley v. Semler, 432 P.3d 582, 587 (Colo. 2018); Everett, 929 P.2d at 12. It is not enough

that some benefit incidental to the performance of the contract may accrue to the third party. Id. In

other words, the benefit claimed must be “direct and not merely an incidental benefit of the contract.”

Bewley, 432 P.3d at 587 (citing E.B. Roberts Constr. Co. v. Concrete Contractors, Inc., 704 P.2d 859, 865

(Colo. 1985)). That is, the Court must determine the parties intended to provide the third-party with

the right to sue to enforce the contract’s terms. Id.; Frontier Station, Inc. v. Klober Real Estate Holdings,
LLC, Civ. A. No. 18-cv-02028-REB-GPG, 2019 WL 4643683, at *4 (D. Colo. Aug. 12, 2019).


                                                     12
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 14 of 29




        “Such an intent to benefit a third party must be apparent from the construction of the contract

in light of all surrounding circumstances, and the intent of the parties is the key inquiry when

determining whether a non-signatory is a third-party beneficiary entitled to enforce the agreement.”

Everett, 929 P.2d at 12. “While the intent to benefit the non-party need not be expressly recited in the

contract, the intent must be apparent from the terms of the agreement, the surrounding circumstances,

or both.” Parrish Chiropractic Ctrs., P.C. v. Progressive Cas. Ins. Co., 874 P.2d 1049, 1056 (Colo. 1994).

        Importantly, where other provisions in the contract expressly refer to non-parties, but

the arbitration provision itself does not, the omission is “regard[ed] as purposeful and from

which we can reasonably infer that the parties did not intend that the [non-signatory] be a

beneficiary of the arbitration clause.” Everett, 929 P.2d at 14 (emphasis added); Flynn, 2019 WL

6606530, at *4 (“The Court is not persuaded by Sanchez’s argument that the Employment

Agreement’s references to ‘customer’ in another portion of the contract establishes the parties’ intent

to arbitrate employee claims against customers,” finding “[s]uch language may demonstrate that

Sanchez is an incidental beneficiary of the parties’ contract but not that the parties intended to grant

Sanchez the right to enforce Cypress-TIR’s various agreements with its employees.); see also Bock, 2020

WL 3989646, at *14 (“To say now that the language is malleable enough to apply to lawsuits against

its customers – whom Kestrel kept off the list and out of that section – would permit Kestrel to
smuggle an elephant through a keyhole, a result that Court believes is not warranted[.]”).

        1.      Chisholm is Not an Intended Third-Party Beneficiary.

        Chisholm says the language of the Agreement and the surrounding circumstances show it is

an intended third-party beneficiary. See Doc. 33 at 11-13. But Chisholm repeatedly urges the Court to

disregard evidence of who Pogue and DTC gave standing to enforce their Agreement, and instead

consider the arbitration clause as if Chisholm had already shown it was a party to their Agreement.

But Chisholm cannot skip the first step of the arbitration analysis (e.g., whether a valid agreement to
arbitrate exists between Pogue and Chisholm). Moreover, general references to disputes like “every


                                                     13
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 15 of 29




dispute arising in connection with,” or “all claims arising out of or relating to” a relationship or

transaction, are insufficient to confer third-party beneficiary status to non-signatories. See, e.g., Cortes-

Ramos v. Martin-Morales, 894 F.3d 55, 58 (1st Cir. 2018) (denying third-party beneficiary status to non-

signatory covering suits “arising from, touching on, or relating to” the transaction); Weckesser, 2018

WL 2972665 at *4 (denying third-party beneficiary status to parent company where the clause referred

to “any dispute” between the employee and the parent company doing business as the subsidiary)

        Chisholm ignores the express language of the arbitration provision, which never mentions

Chisholm (or any third party) and does not contain any language demonstrating Pogue and DTC

intended to grant Chisholm the right to sue to enforce their Agreement. See Doc. 32-1 at 10, ¶ 15.3.

Chisholm argues that because Agreement repeatedly references DTC’s clients, Chisholm is necessarily

a third-party beneficiary. This is flatly incorrect. See Gorsuch, Ltd. v. Wells Fargo Nat’l Bank. Ass’n, 771

F.3d 1230, 1238 (10th Cir. 2014) (the fact an agreement contemplates or references another party does

not suffice to render that party a third-party beneficiary). Moreover, the fact the Agreement repeatedly

references DTC’s clients, while excluding them from the arbitration provision, only serves to damage

Chisholm’s argument. Because DTC’s clients are included elsewhere, the Agreement’s exclusion of

DTC’s clients from both Section 15 (generally) and the arbitration provision (specifically) was

purposeful. Id. at 10 ¶¶ 15.1-15.4; see Everrett, 929 P.2d at 14; Bock, 2020 WL 3989646, at *14. Again,
where Pogue and DTC intended to include DTC’s clients within the scope of the Agreement, they

did so expressly. The repeated exclusion of additional parties from Section 15 of the Agreement and

the arbitration provision itself undercuts any claimed intent to make Chisholm a third-party

beneficiary.

        Chisholm cannot establish its right to enforce the Agreement by arguing the language could be

read to encompass Pogue’s claims against it. This is not enough to show either Pogue or DTC intended

to confer upon Chisholm right to sue to enforce their Agreement. The fact Chisholm may benefit
from the Agreement (or its MSA) for the provision of personnel like Pogue does not confer Chisholm


                                                     14
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 16 of 29




the right to enforce Pogue’s Agreement with DTC. At best, Chisholm is an incidental beneficiary to

the Agreement and incidental beneficiaries are without enforceable rights and cannot be third-party

beneficiaries. Bewley, 432 P.3d at 587.

        Chisholm relies primarily on Great W. Sugar Co. v. N. Nat. Gas Co., 661 P.2d 684 (Colo. App.

1982) and Parker v. Ctr. for Creative Leadership, 15 P.3d 297 (Colo. App. 2000) to support its claim it is

a third-party beneficiary to the Agreement under Colorado law. Both are distinguishable. For one,

Great W. Sugar has nothing to do with arbitration. Therein, a gas customer sued a natural gas pipeline

company in connection with service interruptions for breach of contract and fraud. The court found

the customer was a direct (not incidental) beneficiary of a service agreement between the defendant

gas company and another gas company such that the defendant had to deliver gas to the customer

unless it lacked the supply to do so. The Court relied on the gas companies’ historical behavior in

providing gas to their customers to explain how they interpreted interruptible service provisions in

their contracts, as well as the terms of the service agreement which, unlike here, expressly referred to

gas sold to customers in Goodland, Kansas, where the plaintiff lived. 661 P.2d at 692-93.

        And in Parker, the plaintiff’s employer and the defendant (CCL) entered into a service

agreement for CCL to provide leadership training services to the employer’s workers, which included

the plaintiff. 15 P.3d at 298. The service agreement contained an arbitration clause requiring claims
between the employer and CCL or between “one of the parties to this Agreement and the

employees…of the other party” be arbitrated. Id. The plaintiff suffered injuries while attending a

leadership workshop sponsored by its employer and conducted by CCL. Id. The plaintiff sued CCL

for negligence, breach of contract, negligent misrepresentation, and intentional misrepresentation,

claiming he was a third-party beneficiary to his employer’s service agreement with CCL and CCL

sought to enforce the arbitration clause contained in the service agreement. Id. The court compelled

the plaintiff to arbitrate specifically because, unlike here: (1) the service agreement expressly provided
that all claims between the parties or an employee of one of the parties (e.g., the plaintiff) must be


                                                   15
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 17 of 29




arbitrated which “demonstrated their intent to create enforceable rights in or duties to third parties,

including the plaintiff”; and (2) the plaintiff sought to enforce CCL’s duties and obligations under the

agreement. Id. at 298-99 (emphasis added).

        Despite Chisholm’s claim, Pogue does not rely upon the terms of his Agreement with DTC

to claim he was misclassified or improperly paid (or seek to enforce its terms). See Doc. 33 at 14; see

also Doc. 22 (Pogue’s First Amended Complaint). Pogue’s FLSA claims against Chisholm do not arise

from his Agreement with DTC (or Chisholm’s MSA with DTC) – they arise under a federal statute

(the FLSA). See Cavlovic v. J.C. Penney Corp., Inc., 884 F.3d 1051, 1060 (10th Cir. 2018) (finding it difficult

to see that a claim was “‘arising out of or relating to’ the contract” where compliance with the contract

would not impact the allegations); Peck v. Encana Oil & Gas, Inc., 224 F.Supp.3d 1181, 1185 (D. Colo.

2016) (analyzing Colorado law and finding “[An FLSA] Plaintiff’s claims do not depend on the

contract and Plaintiff is not attempting to hold Encana liable for duties imposed by the contract.”).3

        2.       Chisholm May Not Compel Arbitration Through Any Indemnity Provision.

        Chisholm further claims that because under certain circumstances Pogue agreed to indemnify

DTC’s clients in the Agreement, that Pogue and DTC necessarily intended for Chisholm to benefit

from their agreement to arbitrate. See Doc. 33 at 2-3, 14 n. 7. In other words, Chisholm claims because

DTC may ultimately be picking up the bill, Chisholm should be allowed to invoke arbitration on



3 See also Hiser v. NZone Guidance, L.L.C., 799 Fed. App’x 247, 248 (5th Cir. 2020) (“The plaintiffs here are
individual workers who signed agreements with RigUp and performed services for NZone. Their claims against
NZone arise under the federal Fair Labor Standards Act… Because the plaintiffs’ overtime claims are based on
a right conferred by federal law, the plaintiffs do not seek a benefit from their agreements with RigUp[.]”);
Flynn, 2019 WL 6606530, at *6 (finding FLSA claims are “statutory and arise under the FLSA, a federal law,
and not the contract” and the determination of whether a plaintiff “is ultimately entitled to overtime
compensation as an employee under the FLSA does not depend on the terms of [the plaintiff’s] employment
agreement. Rather it turns on the economic realities of [plaintiff’s] relationship with [the defendant]…[b]ut
ultimately, no matter what was promised or documented [in the agreement], what will be dispositive under the
FLSA will be how the parties in reality behaved.”); Newman v. Plains All Am. Pipeline, L.P., No. 7:19-cv-00244-
DC-RCG, Doc. 28, at *7-8 (W.D. Tex. May 12, 2020) (finding an FLSA “Plaintiff’s claims are statutory and
arise under the FLSA, a federal law, and not the Employment Agreement,” thus “while Plaintiff’s FLSA claims
against Defendant relate to the contract with Cypress, they do not depend on the contract’s existence.”).

                                                      16
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 18 of 29




DTC’s behalf. Chisholm provides no authority suggesting that the mere possibility that Chisholm will

seek reimbursement from DTC allows Chisholm to enforce the arbitration provision in the

Agreement. Id.; cf. Salazar v. People’s Choice Home Loan, Inc., No. 04-cv-0946 PJK/RLP, 2005 WL

8164260, at *4 (D. N.M. Feb. 4, 2005) (rejecting the notion that a claim for indemnity by a non-

signatory defendant against a signatory constituted a direct benefit sufficient to compel arbitration as

a third-party beneficiary where the agreement did not clearly state the parties’ intention to allow the

non-signatory to benefit from the arbitration provision); BC Tech., Inc. v. Ensil Intern. Corp., No. 2:02-

CV-700 TS, 2007 WL 2908282, at *4 (D. Utah Oct. 3, 2007) (the existence of an indemnity clause

does not give rise to third party beneficiary status). Chisholm also fails to argue (let alone show) that

DTC assigned Chisholm any rights under the Agreement such that Chisholm stands in DTC’s shoes.

See Doc. 33.

        Nor does Chisholm show it may use its MSA with DTC as a backdoor into Pogue’s Agreement

with DTC or suggest an indemnity provision, standing alone, is enough to enlarge an arbitration clause

which applies solely to the signatories. See Flynn, 2019 WL 6606530, at *5 (rejecting the proposition

that the existence of an indemnification agreement between an employer and its customer necessarily

established the intent to confer third-party beneficiary status on a customer who is sued by an

employee). Chisholm offers the Court no authority showing it should be allowed to invoke DTC’s
right to arbitration for its own benefit. To the extent Pogue’s claims against Chisholm suggest any

breach of DTC’s obligation to Chisholm under the MSA, Chisholm can still obtain the relief it

bargained for without the compelling Pogue’s claims to arbitration.

        3.      Chisholm is Not a Third-Party Beneficiary Under New Mexico Law.

        Assuming New Mexico law applies (and it doesn’t), the result would be the same. Indeed, for

the same reasons set forth in detail above, Chisholm fails to show either Pogue or DTC intended for

it to be a third-party beneficiary to their agreement to arbitrate.



                                                    17
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 19 of 29




        Like Colorado law, “[u]nder New Mexico law, although not herself a signatory to a contract,

a third-party beneficiary of a contract may be bound by, or seek to enforce, that contract.” THI of New

Mexico at Vida Encantada, LLC v. Lovato, 848 F.Supp.2d 1309, 1326-27 (citing Fleet Mortg. Corp. v.

Schuster, 811 P.2d 81, 82 (N.M. 1991)). “Whether a party is a third-party beneficiary depends on if the

parties to the contract intended to benefit the third party.” Id. (quoting Fleet Mortg. Corp., 811 P.2d at

83). “Such intent must appear either from the contract itself or from some evidence that the [third

party] is an intended beneficiary.” Id. at 1326-27 (quoting Fleet Mortg. Corp., 811 P.2d at 83. Much like

Colorado law, only intended beneficiaries (as opposed to incidental beneficiaries) may seek to enforce

a contract under New Mexico law. Evangelical Luetheran, 277 F.Supp.3d at 1215 (citing cases). Critically,

“[t]he promisor must have had reason to know the benefit was contemplated by the promise as one

of the motivating causes for entering the contract.” Tarin’s Inc. v. Tinley, 2000-NMCA-048, ¶ 13, 129

N.M. 185, 3 P.3d 680, 686.

        Chisholm relies primarily on Rivera v. Am. Gen. Fin. Servs., Inc., 242 P.3d 351 (N.M. Ct. App.

2010), rev’d on other grounds, 259 P.3d 803 (N.M. 2011) to support its position it is a third-party

beneficiary to the Agreement under New Mexico law. See Doc. 33 at 10-11. But in Rivera, there was

no question the non-signatory seeking to compel arbitration as a third-party beneficiary belonged to

the group of entities (“all persons or entities who may be liable to either [Plaintiff] or [American
General] regarding any…covered claim”) granted rights under the arbitration provision. 242 P.3d at

358. Here, the arbitration provision does not “on its face” list DTC’s clients (let alone Chisholm

specifically) as a party granted rights under the arbitration provision. See Doc. 32-1 at 10, ¶ 15.3.

F.      CHISHOLM CANNOT INVOKE “EQUITY” TO REWRITE SOMEONE ELSE’S AGREEMENTS.

        Because it has no arbitration agreement with Pogue, Chisholm invokes “equitable estoppel”

to force Pogue to arbitrate. See Doc. 33 at 15-20. Such theories are disfavored under Colorado law.

Santich v. VCG Holdings, 443 P.3d 62, 65 (Colo. 2019) (“Colorado law has never favored estoppel.”).
In Colorado, “equitable estoppel is generally understood as arising where one party induces another


                                                   18
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 20 of 29




to detrimentally change position in reasonable reliance on that party’s actions through words, conduct,

or silence.” Id. (citing V Bar Ranch LLC v. Cotton, 233 P.3d 1200, 1210 (Colo. 2010)). For a non-

signatory to compel arbitration using equitable estoppel, it must make a “clear showing” of the “four

traditionally defined elements of the doctrine.” Id. at 65-66. Per the Colorado Supreme Court:

        The party against whom the estoppel is asserted [1] must know the relevant facts; [2]
        that party must also intend that its conduct be acted upon or must lead the other party
        to believe that its conduct is so intended; [3] the party claiming estoppel must be
        ignorant of the true facts; and [4] the party asserting the estoppel must detrimentally
        rely on the other party’s conduct.
Id. at 65 (quoting Jefferson Cty. Sch. Dist. No. R-1 v. Shorey, 826 P.2d 830, 841 (Colo. 1992)). The party

asserting estoppel must prove all elements of equitable estoppel. Santich, 443 P.3d at 65.

        Thus, to compel arbitration as a non-signatory under theories of equitable estoppel, Chisholm

must establish that: (1) Pogue knew: (a) Chisholm thought it was covered by the Agreement’s

arbitration provision; and (b) the Agreement’s agreement actually excluded Chisholm; (2) Pogue

intended for his conduct (e.g., working at a Chisholm jobsite) to lead Chisholm to believe it was

covered within the scope of the Agreement; (3) Chisholm lacked knowledge of the contents of the

arbitration provision of the Agreement; and (4) Chisholm detrimentally relied on Pogue’s conduct. Id.;

see also Hirsch v. Amper Financial Services LLC, 215 N.J. 174, 195 (N.J. 2013). Chisholm fails to establish
any of the required elements. See Doc. 33 at 18-20.

        1.      Chisholm Fails to Show Pogue Knew Chisholm Believed It was Covered by the
                Arbitration Agreement or that Pogue Knew It Wasn’t.
        For Pogue to “dupe” Chisholm into believing it was entitled to enforce Pogue’s Agreement

with DTC (including the arbitration provision), Pogue would have to know Chisholm thought it was

covered by Pogue’s Agreement with DTC. As support, Chisholm refers to the breadth of the

arbitration provision and states that “Pogue was plainly aware that his executed ICA with DTC

Energy, which contained the Arbitration Provision, was for the benefit of providing services to, and
thereby receiving payment from DTC Energy for those services to Chisholm.” Doc. 33 at 18.

                                                    19
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 21 of 29




        Nothing Chisholm cites suggests Pogue knew Chisholm thought it was covered by the

Agreement’s arbitration clause, or even that it considered itself a beneficiary of Pogue’s Agreement

with DTC. Chisholm does not even show Pogue knew the Agreement’s arbitration clause excluded

Chisholm (though it does). To the contrary, Chisholm argues the opposite—that Pogue should have

known Chisholm was included in the scope of the arbitration provision. Id. That’s not enough.

Chisholm was required to show Pogue knew “the relevant facts” such that he could “induce

[Chisholm] to detrimentally change position in reasonable reliance on [Pogue’s] actions through

words, conduct, or silence.” Santich, 443 P.3d at 65. In the absence of such proof, Chisholm’s

“equitable estoppel” argument never gets past first base. Id.

        2.      Chisholm Fails to Show Pogue Intended for It to Believe It Was Covered By, or
                Could Enforce, His Agreement with DTC.
        The doctrine of equitable estoppel focuses on one party’s conduct or representations which

induces another party, who does not know the true facts, to rely on the conduct or misrepresentations.

Dove v. Delgado, 808 P.2d 1270, 1275 (Colo. 1991). To meet this element, Chisholm must show Pogue’s

conduct amounted to a false representation or concealment of material facts. See City of Thornton v.

Bijou Irr. Co., 926 P.2d 1, 76 (Colo. 1996).

        While Chisholm argues it relied on Pogue to comply with his Agreement with DTC (including
the arbitration provision), Chisholm fails to show either that: (1) Pogue, by working on a Chisholm

jobsite, somehow intended for Chisholm to believe he would arbitrate his claims against Chisholm; or

(2) that Pogue engendered this belief in Chisholm. See Doc. 33 at 18-19. Chisholm does not allege, let

alone establish, that it relied on anything Pogue did or said to suggest Chisholm was covered by the

Agreement’s arbitration provision when, in fact, it was not. Id. Nor does Chisholm show Pogue

intended Chisholm to “change position” based on Pogue’s actions, or that Pogue ever suggested to

Chisholm that he agreed to arbitrate his claims against it. Id.




                                                   20
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 22 of 29




       Instead, Chisholm simply claims Pogue’s intention is evident “because the whole basis of the

ICA was him seeking to provide professional services wherein he would fulfill DTC Energy’s

obligations to its clients, and Pogue would be paid.” Id. The only “evidence” presented by Chisholm

in support of this claim consists of: (1) statements found in the declaration of DTC’s Operations

Director, Andrew Meyers, claiming Pogue provided services to Chisholm through DTC pursuant to

the Agreement and the MSA (Doc. 32-1 at 2-3); (2) a provision in the Agreement stating only that

Pogue acknowledged his work for DTC would fulfill DTC’s obligations to its clients generally, not

Chisholm specifically (Id. at 6, ¶ 1); and (3) portions of Pogue’s Complaint stating only that Chisholm

paid Pogue and the Putative Class Members a day-rate through staffing companies (Doc. 22, at ¶¶ 15,

4). See Doc. 33 at 19. But nothing about this “evidence” shows Pogue knew he was required to arbitrate

his claims against Chisholm or that by working on a Chisholm jobsite he somehow intended for

Chisholm to believe he would do so. To establish detrimental reliance, Chisholm must show Pogue

intended it to believe it was a third-party beneficiary when he knew it was not, and that Chisholm,

ignorant of the truth, only employed Pogue based on this (mis)representation. It failed to do so.

       3.      Chisholm Admits It Was Not Ignorant of the Agreement.

       Chisholm further failed to show it lacked knowledge the Agreement’s arbitration provision

did not cover Chisholm. See Doc. 33 at 19. But the opposite is true. See Doc. 17 at 3, ¶¶ 10-12
(admitting Chisholm knew Pogue contracted with DTC to provide services to DTC’s clients); Doc.

32-2 at 3, ¶¶ 6-8 (noting DTC marketed Pogue to and placed Pogue on Chisholm projects), 13

(admitting Chisholm new Pogue contracted with DTC). Despite this, Chisholm now claims – without

citing to any supporting evidence – that it “did not discover the explicit terms of Pogue’s ICA, and

was otherwise ignorant of any intention by Pogue to flout his arbitration agreement by suing

Chisholm.” Doc. 33 at 19. So Chisholm effectively says it would not have accepted Pogue’s services

if it had known Pogue intended to avoid his arbitration commitment by suing Chisholm for claims
related to his work on DTC’s behalf. Id. But that’s not the point. Nothing shows Chisholm “was


                                                  21
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 23 of 29




ignorant of the true facts,” or that Chisholm was “ignorant” of the Agreement between West and Ally.

See Arenberg v. Central United Life Ins. Co., 18 F.Supp.2d 1167, 1181 (Colo. 1998) (rejecting use of

equitable estoppel where the party had means to determine whether the contract extended coverage).

        4.      Chisholm Fails to Show It Detrimentally Relied on Pogue’s Conduct.

        The doctrine of equitable estoppel may be invoked when “one party induces another to

detrimentally change position in reasonable reliance on that party’s actions through words, conduct,

or silence.” Santich, 443 P.3d at 66. Reliance on the actions or statements of another party must be

justified and reasonable under the circumstances of the case considered as a whole. Committee for Better

Health Care of All Col. Citizens by Schrier v. Meyer, 830 P.2d 884, 892 (Colo. 1992).

        Chisholm claims it “never would have permitted to Pogue to work on [DTC’s] behalf if it had

known Pogue would not honor the terms of his ICA, wherein he also acknowledged his independent

contractor status, which was also set forth in the terms of the MSA between Chisholm and [DTC]

(Chisholm’s indemnitor).” Doc. 33 at 19. In support of this claim, Chisholm cites only to: (1)

statements from its own Vice President of Operations, Brad Grandstaff, that had DTC not screened

Pogue, ran his invoices, or insured him, he would have been ineligible to work for Chisholm (Doc.

32-2 at 4, ¶ 13) ; and (2) provisions in Chisholm’s MSA with DTC wherein DTC (not Pogue) agreed

to provide personnel to Chisholm who it would classify as independent contractors and to indemnify
Chisholm for violations of the FLSA (Id. at 6, ¶¶ 3.1, 3.3; 17.1). Doc. 33 at 19.

        None of this evidence shows Chisholm relied on Pogue’s conduct. And even if it did, it would

be unreasonable for Chisholm to assume it was a third-party beneficiary to Pogue’s Agreement with

DTC simply because Pogue worked on a Chisholm job site. Chisholm also fails to identify any change

in position in reliance on Pogue’s conduct. Chisholm simply insinuates (but does not prove) it would

not have allowed Pogue to work for it had it known he would not honor his agreement to arbitrate

with DTC. But this argument does not provide any support showing Chisholm relied on Pogue’s



                                                     22
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 24 of 29




conduct to its determinant, nor does it demonstrate Chisholm changed any positions based on Pogue’s

conduct. Chisholm fails to meet any element required for equitable estoppel.

        5.      Chisholm Fails to Show New Mexico Law Provides a Different Outcome.

        Even if New Mexico law applied (and it doesn’t), Chisholm cannot compel Pogue to arbitrate

his claims against it. In New Mexico, “[g]enerally, a non-signatory to an arbitration agreement cannot

compel arbitration.” Mulqueen v. Radiology Assocs. of Albuquerque, P.A., No. A-1-CA-35852, 2019 WL

1231408, at *6 (N.M. Ct. App. Feb. 4, 2019) (citing Horanburg v. Felter, 2004-NMCA-121, ¶ 16, 136

N.M. 435, 99 P.3d 685). The doctrine of equitable estoppel provides for two circumstances that allow

enforcement by a non-signatory: “(1) when a signatory to the agreement must rely on the terms of the

agreement in making a claim against a non-signatory; or (2) when a signatory alleges substantial

interdependence and concerted misconduct by both another signatory and a non-signatory, making

arbitration between signatories meaningless.” Id. (citing cases); see also La Frontera Ctr., Inc. v. United

Behavioral Health, Inc., 268 F.Supp.3d 1167, 1218 (D. N.M. 2017) (“The Court concludes that the

Supreme Court of New Mexico would recognize that a nonsignatory to an arbitration agreement may

successfully rely on the doctrine of equitable estoppel to compel arbitration.”) (discussing cases).

                a.      Pogue Need Not Rely on the Terms of the Agreement to Prevail.

        As discussed above, Chisholm is flat wrong that Pogue “must rely on the terms of the ICA in
making his claims against Chisholm.” Doc. 33 at 16. It claims that because Pogue’s Agreement with

DTC sets forth the scope of Pogue’s services, his classification, and the method and amount of

Pogue’s compensation that his claims “necessarily depend on the ICA and he will not be able to

establish his claims without reference to it.” Id. Pogue’s FLSA claims against Chisholm do not arise

from his Agreement with DTC—they arise under a federal statute (the FLSA). See Cavlovic, 884 F.3d

at 1060; Peck, 224 F.Supp.3d at 1185; Hiser, 799 Fed. App’x at 248; Flynn, 2019 WL 6606530, at *6; see

also Dole, 845 F.2d at 804 (in determining a worker’s employment status courts are not limited by any
contract or the terminology used in the contract); Powers v. Emcon Assoc., Inc., Civ. A. No. 14-cv-03006-


                                                    23
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 25 of 29




KMT, 2017 WL 4075766, at *5 (D. Colo. Sept. 14, 2017) (an agreement designating a worker’s

classification status does not control the economic realities of the working relationship).

        While Pogue’s First Amended Complaint references that Chisholm required workers like him

to work for Chisholm through staffing companies, Pogue never references any staffing company by

name or alleges any of these staffing companies violated the FLSA or is responsible for his damages.

See Doc. 22. Pogue did not sue DTC, did not allege DTC is or was a joint employer with Chisholm,

and did not make any allegations of misconduct by DTC. Id.; see also Bock, 2020 WL 3989646, at *19

(refusing to compel arbitration where the complaint was silent as to the specific staffing company and

did not allege a theory of liability against the staffing company). “To date, neither the New Mexico

Supreme Court nor the New Mexico Court of Appeals has considered the ‘interdependent and

concerted misconduct’ variety of estoppel in a case in which a signatory to an [arbitration agreement]

has made no allegations of such misconduct.” Bock, 2020 WL 3989646, at *20 (refusing to extend New

Mexico’s equitable estoppel doctrine to compel arbitration where, as here, the plaintiff brings no

claims against the non-signatory seeking to compel arbitration).

        In analyzing a worker’s employment status, “[c]ourts are not limited by any contractual

terminology used by the parties or by the traditional common law concepts of ‘employee’ or

‘independent contractor.’” Dole v. Snell, 845 F.2d 802, 804 (10th Cir. 1989). An employee can have
multiple “employers” under the FLSA. See Walling v. Rutherford Food Corp., 156 F.2d 513, 516 (10th Cir.

1946). The Tenth Circuit applies the same 6-factor test to determine whether an employment

relationship exists regardless of whether there is one putative “employer” or many. See, e.g., Acosta v.

Jani-King of Oklahoma, Inc., 905 F.3d 1156, 1160 (10th Cir. 2018) (single putative employer); Henderson

v. Inter-Chem Coal Co., 41 F.3d 567, 570 (10th Cir. 1994) (multiple putative employers); cf. Romero v.

Clean Harbors Surface Rentals USA, Inc., 368 F.Supp.3d 152, 159 (D. Mass. 2019) (“the employment

relationship test [under the FLSA] is the same whether there is one putative employer or multiple.”).
These factors examine each alleged employer’s actions to determine whether an employment


                                                  24
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 26 of 29




relationship exists with that alleged employer. Acosta, 905 F.3d at 1160; Baker v. Flint Eng’g & Constr.

Co., 137 F.3d 1436, 1440 (10th Cir. 1998). The fact a plaintiff has an “admitted employer” does not

mean another entity cannot also be that plaintiff’s “employer.” Falk v. Brennan, 414 U.S. 190, 195,

(1973) (“it is clear that the maintenance workers are employees of the building owners” but it is

“unquestionably correct” that another entity was “also an ‘employer’ of the … workers”).

        Chisholm relies almost entirely on two easily distinguishable cases. In Goldsborough v. Newpark

Drilling Fluids, LLC, No. 2:19-cv-00309 KWR/GBW, 2020 WL 619211, at *1 (D. N.M. Feb. 10, 2020),

an oilfield worker signed an independent contractor agreement with a third-party staffing company.

Unlike here, that agreement expressly included the engineer’s promise to arbitrate any wage claims

against the staffing company or its clients. Id. (emphasis added). The defendant, one of the staffing

company’s clients, then successfully moved as a non-signatory to compel the plaintiff to arbitrate his

claims against it. Id. And in Rock Roofing, LLC v. Travelers Cas. and Surety Co. of Am., 413 F.Supp.3d 1122

(D. N.M. 2019), the plaintiff brought a breach of contract claim against a non-signatory defendant to

recover monies allegedly due under a payment bond under the terms of a subcontract containing an

arbitration provision. 413 F.Supp.3d at 1130-31. The court compelled the plaintiff to arbitrate his

claims because, unlike here, he could not seek to enforce the contract by bringing breach of contract

claims and subsequently disavow the language requiring arbitration. Id. at 1131.

                b.      Pogue Did Not Allege Substantial Interdependence and Concerted
                        Misconduct by DTC.
        Chisholm summarily argues it meets the second prong of New Mexico’s equitable estoppel

test because Pogue acknowledges DTC staffed Pogue to Chisholm and paid Pogue. See Doc. 33 at 17.

As discussed above, this is insufficient to establish Pogue alleged “substantial interdependence and

concerted” misconduct under New Mexico law. Bock, 2020 WL 3989646, at *19-20. Again, Pogue did

not sue DTC, did not allege DTC is a joint employer, and did not allege misconduct by DTC. See Doc.
22; see also Bock, 2020 WL 3989646, at *24.


                                                    25
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 27 of 29




        Although the La Frontera court applied the exception to allow a non-signatory to compel

arbitration, it did so because the plaintiff’s complaint “asserted nine claims, and each claim refers to

each entity associated with the joint venture – United Behavioral Health [signatory defendant], United

Healthcare Insurance [non-signatory defendant], and Optumhealth [non-signatory defendant] – as

‘United.’” La Frontera, 268 F.Supp.3d at 1218. “In light of the corporate relationship between the

United Health entities and the intertwined nature of La Frontera’s claims against each, the Court

prevents La Frontera from avoiding arbitration with United Healthcare Insurance and Optumhealth.

The claims that La Frontera asserts against United Behavioral Health are inseparable from the claims

that La Frontera asserts against United Healthcare Insurance and Optumhealth.” Id. For these reasons,

the La Frontera court allowed the non-signatory United Health entities to compel arbitration of the

claims against them. Id. None of these factors exist here. Pogue makes no allegations against DTC.

Moreover, DTC and Chisholm do not have the type of close joint venture/subsidiary relationship as

did the defendants in La Frontera. See Doc. 32-2 at 8, ¶ 3.1 (disclaiming any such relationship).

        Finally, in Mulqueen, the plaintiff sued the radiology practice she worked for and six of its

shareholders for breach of contract (among other counts). 2020 WL 3989646, at *22. The plaintiff’s

employment agreement with the radiology practice included an arbitration agreement and the

defendant shareholders moved as non-signatories to compel arbitration. Id. The court found
arbitration was warranted because the plaintiff specifically alleged in her complaint that the non-

signatory defendants conspired with the practice group to remove her ownership interests in the

practice group and prevent her from acquiring further interest in the group. Id. Here, Pogue has not

sued DTC and has not alleged any misconduct on its behalf, unlike in Mulqueen.

G.      POGUE CAN BRING CLASS CLAIMS AGAINST CHISHOLM.

        Lastly, Chisholm claims: (1) an arbitrator, not the court, must determine whether Pogue can

bring class claims against it; and (2) Pogue is precluded from bringing class claims against it by the
Supreme Court’s ruling Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407 (2019). See Doc. 33 at 23-24. Both


                                                   26
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 28 of 29




arguments fail. Chisholm’s claim an arbitrator must determine whether Pogue may bring class claims

against it pursuant to a delegation clause contained in his Agreement with DTC fail for the same

reasons set forth in Section C, supra. Moreover, Pogue never agreed to arbitrate with Chisholm at all.

Thus, while Lamps Plus could theoretically preclude Pogue from bringing class claims in arbitration

against DTC (the only entity Pogue agreed to arbitrate with), it does not prohibit him from bringing

class claims against Chisholm, a non-party to Pogue’s agreement to arbitrate.

H.     CONCLUSION.

       For these reasons, Pogue respectfully requests the Court deny Chisholm’s Motion.


                                               Respectfully submitted,


                                               By: /s/Richard M. Schreiber
                                                   Michael A. Josephson
                                                   Texas State Bar No. 24014780
                                                   Andrew W. Dunlap
                                                   Texas State Bar No. 24078444
                                                   Richard M. Schreiber
                                                   Texas State Bar No. 24056278
                                                   JOSEPHSON DUNLAP, LLP
                                                   11 Greenway Plaza, Suite 3050
                                                   Houston, Texas 77046
                                                   713-352-1100 – Telephone
                                                   713-352-3300 – Facsimile
                                                   mjosephson@mybackwages.com
                                                   adunlap@mybackwages.com
                                                   rschreiber@mybackwages.com

                                                  AND

                                                  Richard J. (Rex) Burch
                                                  Texas Bar No. 24001807
                                                  BRUCKNER BURCH PLLC
                                                  8 Greenway Plaza, Suite 1500
                                                  Houston, Texas 77046
                                                  713-877-8788 – Telephone
                                                  713-877-8065 – Facsimile
                                                  rburch@brucknerburch.com

                                                 27
      Case 2:20-cv-00580-KWR-KK Document 35 Filed 09/08/20 Page 29 of 29




                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was served by ECF electronic filing on all known
parties on this the 8th day of September 2020.


                                                              /s/ Richard M. Schreiber
                                                              Richard M. Schreiber




                                                 28
